DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	This action is in response to applicant’s remarks/arguments filed on 07/15/2021. Claims 1-31 has been cancelled. Currently, clams 32-52 are pending. This action is made FINAL.

Response to Arguments
	Applicant's arguments/remarks filed 07/15/2021 have been fully considered but they are not persuasive. 
	Regarding claim 32, on pages 13-20 of the remark, applicant argues the cited reference, Kozlov, does not disclose the limitation “perform testing in a live network with live traffic by selecting otherwise unused data slots of packets to contain test data” by stating that the “messages in Kozlov are not using a live network, and the unit in Kozlov is not in service… Kozlov fails to disclose or suggest use of PIM testing in a live operational network”. The Examiner respectfully disagrees. The Examiner would like to point out that current claim 1 fails to clearly define “live network” and “live traffic”; when given its broadest reasonable interpretation, “live traffic” and “live network” would be active data (live traffic) passing/delivering in a network and therefore making the network as an active/live network. In the case of Kozlov, figures 1 and 14 (pages 1383, 1384 and 1391) with corresponding description clearly disclose the modelling/simulation is using active data/live 
	If applicant wishes the phrases “live network” and “live traffic” to be examined with specific definitions different from “active network” and ”active data” (i.e. received signal by the antenna from external source), applicant is recommended to clearly recite that in the claim.
	Regarding claims 33-52, see response above.
	
Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 32, 35-44 and 47-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOZLOV DMITRY S ET AL: "Passive Intermodulation of Analog and Digital Signals on Transmission Lines With Distributed Nonlinearities: Modelling and Characterization", IEEE TRANSACTIONS ON MICROWAVE THEORY AND TECHNIQUES, PLENUM, USA, vol. 64, no. 5, 1 May 2016 (2016-05-01), pages 1383-1395, XP011609620, ISSN: 0018-9480, DOI: 10.1109/TMTT.2016.2550046 [retrieved on 2016-05-10].
Consider claim 32, KOZLOV DMITRY discloses an apparatus, comprising: 
means for testing in a live network with live traffic by using means to select the otherwise unused data slots or packets (page 1383, the apparatus in figure 1 for modeling/testing the receiving (active network/traffic) signal at its current active network and its active data slot/packets); means for measuring plural transmit signals and corresponding receive signals (page 1384, left-hand column, lines 16-21, "test involves scalar measurements of the power levels of PIM products ... generated due to mixing of two transmitted carriers"); means for determining, using a model 
However, KOZLOV DMITRY discloses the two tones each of a power but does not specifically the two tones each of a power of substantially 20 Watts. it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the two tones each of a power of substantially 20 Watts, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

claim 35, as applied to claim 32 above, KOZLOV DMITRY discloses wherein the passive intermodulation signal comprises at least one of true and cross intermodulation products 3rd order, true and cross intermodulation products of 5th order, and true and cross intermodulation products of 7th order, and the model comprises the respective at least one of True IMP3 = TXSIGNAL _F_1* TX_SIGNAL_F_12. True IMPS = TX_SIGNAL_F_1* TX_SIGNAL_F_1i4;and True IMP7 = TX_SIGNAL_F_1* TX_SIGNAL_F_116;wherein: IMP3, IMPS, and IMP7 are the intermodulation products of 3rd, 5th, and 7th order, respectively; TX_SIGNAL_F_1 is a transmission signal of a first carrier frequency or first transmission band; and TX_SIGNAL_F_2 is a transmission signal of a second, different carrier frequency or second, different transmission band (page 1385, left-hand column, equations (1) and (2)).
Consider claim 36, as applied to claim 32 above, KOZLOV DMITRY discloses wherein the model is a refined model derived by adapting at least one coefficient of a basic model describing a relation between each of the plural transmit signals and a respective passive intermodulation signal to obtain the refined model such that, in the refined model, a discrepancy between the receive signals and the corresponding passive intermodulation signals for the plural transmit signals is less than a predefined threshold, and wherein the standardized passive intermodulation system is calculated based on the refined model (read as in order to further verify validity of the scalable polynomial coefficients an(L) , a TL network with distributed nonlinearity was simulated in Keysight Technology’s ADS simulator and compared with the polynomial model, the TLDN was modelled as a cascade of electrically short segments each described by an RLC circuit with third-order capacitive nonlinearity, [18], [27]; the model was found to be sufficient for a fixed carrier power level, the capacitive nonlinearity was deduced from the experimental data; the TLDN was analyzed using the formalism of X -parameters in ADS [28]. Fig. 5 shows that the PIM3 characteristics calculated using the an(L) fully agree with both the ADS simulations and measurements. This confirms that the forward-traveling PIM products generated at each point of the TL add up in phase and the output PIM level monotonically increases with the TLDN length and that it is adequately described by the polynomial model with the scalable coefficients introduced, page 1387, left-hand column, lines 5-22).
Consider claim 37, as applied to claim 36 above, KOZLOV DMITRY discloses wherein each of the transmit signals is fed into an antenna system, and the corresponding receive signal is received from the antenna system when the respective transmit signal is fed into the antenna system (read as the transmission/reception of signals using the antenna, figures 1 and 2, right col. of page 1383 and left col. of page 1395).
Consider claim 38, as applied to claim 36 above, KOZLOV DMITRY discloses wherein the discrepancy is at least one of a sum of the absolute values of differences between each of the receive signals and the corresponding passive intermodulation signal, a sum of the squares of the differences between each of the receive signals and the corresponding passive intermodulation signal, and a maximum of the differences between each of the receive signals and the corresponding passive intermodulation signal (read as the capacitive nonlinearity was deduced from the experimental data. The TLDN was analyzed using the formalism of X -parameters in ADS [28]. Fig. 5 shows that the PIM3 characteristics calculated using the polynomial model (2) with scalable coefficients an(L) fully agree with both the ADS simulations and measurements, page 1387, left-hand column, lines 5-22).
Consider claim 39, as applied to claim 36 above, KOZLOV DMITRY discloses wherein the adapting of the at least one coefficient comprises at least one of a least mean square algorithm, a minimum mean square algorithm, and a recursive least square algorithm (read as 
Consider claim 40, as applied to claim 36 above, KOZLOV DMITRY discloses wherein the transmit signals and the corresponding receive signals are measured at a transceiver connected to the antenna (read as RMSE of the measurement data fitting with the polynomial approximation (2) by least mean square algorithm versus the polynomial order, N,figure 3, right col. Of page 1386).
Consider claim 41, as applied to claim 40 above, KOZLOV DMITRY discloses wherein the receive signals are filtered by a receive filter with a receive filter function having a receive bandwidth located around a receive center frequency, and the transmit signals are comprised in a transmit band located around a transmit center frequency (read as the center frequencies as results of the RX and TX filters shown in figure 1, right col. of page 1383).
Consider claim 42, as applied to claim 32 above, KOZLOV DMITRY discloses wherein the transmit signals are measured as an output of a transmit baseband module connected to the antenna system via a modulation unit, and the corresponding receive signals are measured as an input of a receive baseband module connected to the antenna system via a demodulation unit (read as RMSE of the measurement data fitting with the polynomial approximation (2) by least mean square algorithm versus the polynomial order, N,figure 3, right col. Of page 1386; and the modulation/demodulation elements within the apparatus of figure 1, right col. of page 1383).
Consider claim 43, as applied to claim 32 above, KOZLOV DMITRY discloses means for applying the offset to produce the adapted two-tone standardized passive intermodulation signal and applying it to the one or more receive signals for mitigating passive intermodulation (read as the dBc measure in the standard two-tone CW PIM test, where the input power per 

Consider claim 44, KOZLOV DMITRY discloses a method, comprising, in a live network comprising live traffic: performing testing by using the free or unused data slots or packets (page 1383, the apparatus in figure 1 for modeling/testing the receiving (active network/traffic) signal at its current network and its data slot/packets); by: measuring plural transmit signals and corresponding receive signals (page 1384, left-hand column, lines 16-21, "test involves scalar measurements of the power levels of PIM products ... generated due to mixing of two transmitted carriers"); determining, using a model describing a relation between each of the plural transmit signals and a respective passive intermodulation signal, a standardized passive intermodulation signal as one or more nth order intermodulation products for a standardized transmit signal comprising two tones each of a power (page 1383, left-hand column, lines 30-31, "standard two-tone CW PIM test"); identifying in the model one or more nth order cross-intermodulation products resulting from three or more transmit signals having different respective carrier frequencies (page 1390, left-hand column, line 27 to right-hand column, line 14, "PIM generated by a three-carrier PM signal with carrier frequencies fl = 932.5 MHz, f2 = 945 MHz and f3 = 957.5 MHz ... produce more combinatorial frequencies and the PIM products spread more evenly over the adjacent Rx band and beyond"); and responsive to the identification, adapting the standardized two-tone passive intermodulation signal by determining an offset for producing an adapted two-tone standardized passive intermodulation signal (page 1390, right-hand column, lines 8-10, "the ABPR for the three-carrier PM signal being 2.5 dB 
However, KOZLOV DMITRY discloses the two tones each of a power but does not specifically the two tones each of a power of substantially 20 Watts. it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the two tones each of a power of substantially 20 Watts, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Consider claim 47, as applied to claim 44 above, KOZLOV DMITRY discloses wherein the passive intermodulation signal comprises at least one of true and cross intermodulation products 3rd order, true and cross intermodulation products of 5th order, and true and cross intermodulation products of 7th order, and the model comprises the respective at least one of True IMP3 = TX_SIGNAL_F_1* TX_SIGNAL_F_12. True IMPS = TXSIGNAL _F_1* TX_SIGNAL_F_1i4;and True IMP7 = TXSIGNAL _F_1* TX_SIGNAL_F_116;wherein IMP3, IMPS, and IMP7 are the intermodulation products of 3rd, 5th, and 7th order, respectively; TX_SIGNAL_F_1 is a transmission signal of a first carrier frequency or first transmission band; and TX_SIGNAL_F_2 is a transmission signal of a second, different carrier frequency or second, different transmission band (page 1385, left-hand column, equations (1) and (2)).
Consider claim 48, as applied to claim 44 above, KOZLOV DMITRY discloses wherein the model is a refined model derived by adapting at least one coefficient of a basic model describing a relation between each of the plural transmit signals and a respective passive intermodulation signal to obtain the refined model such that, in the refined model, a discrepancy between the receive signals and the corresponding passive intermodulation signals for the plural in order to further verify validity of the scalable polynomial coefficients an(L) , a TL network with distributed nonlinearity was simulated in Keysight Technology’s ADS simulator and compared with the polynomial model, the TLDN was modelled as a cascade of electrically short segments each described by an RLC circuit with third-order capacitive nonlinearity, [18], [27]; the model was found to be sufficient for a fixed carrier power level, the capacitive nonlinearity was deduced from the experimental data; the TLDN was analyzed using the formalism of X -parameters in ADS [28]. Fig. 5 shows that the PIM3 characteristics calculated using the polynomial model with scalable coefficients an(L) fully agree with both the ADS simulations and measurements. This confirms that the forward-traveling PIM products generated at each point of the TL add up in phase and the output PIM level monotonically increases with the TLDN length and that it is adequately described by the polynomial model with the scalable coefficients introduced, page 1387, left-hand column, lines 5-22).
Consider claim 49, as applied to claim 48 above, KOZLOV DMITRY discloses wherein the discrepancy is at least one of a sum of the absolute values of differences between each of the receive signals and the corresponding passive intermodulation signal, a sum of the squares of the differences between each of the receive signals and the corresponding passive intermodulation signal, and a maximum of the differences between each of the receive signals and the corresponding passive intermodulation signal (read as the capacitive nonlinearity was deduced from the experimental data. The TLDN was analyzed using the formalism of X -parameters in ADS [28]. Fig. 5 shows that the PIM3 characteristics calculated using the polynomial model (2) with scalable coefficients an(L) fully agree with both the ADS simulations and measurements, page 1387, left-hand column, lines 5-22).

Consider claim 50, KOZLOV DMITRY discloses a method of creating a work product comprising a look up table or array, comprising: performing testing in live traffic by selecting the otherwise unused data slots or packets to contain test data (page 1383, the apparatus in figure 1 for modeling/testing the receiving (active network/traffic) signal at its current network and its data slot/packets); said testing comprising: measuring plural transmit signals and corresponding receive signals (page 1384, left-hand column, lines 16-21, "test involves scalar measurements of the power levels of PIM products ... generated due to mixing of two transmitted carriers"); determining, using a model describing a relation between each of the plural transmit signals and a respective passive intermodulation signal, a standardized passive intermodulation signal as one or more nth order intermodulation products for a standardized transmit signal comprising two tones each of a power (page 1383, left-hand column, lines 30-31, "standard two-tone CW PIM test"); identifying in the model one or more nth order cross-intermodulation products resulting from three or more transmit signals having different respective carrier frequencies (page 1390, left-hand column, line 27 to right-hand column, line 14, "PIM generated by a three-carrier PM signal with carrier frequencies fl = 932.5 MHz, f2 = 945 MHz and f3 = 957.5 MHz ... produce more combinatorial frequencies and the PIM products spread more evenly over the adjacent Rx band and beyond"); and responsive to the identification, adapting the standardized two-tone passive intermodulation signal by determining an offset for producing an adapted two-tone standardized passive intermodulation signal (page 1390, right-hand column, lines 8-10, "the ABPR for the three-carrier PM signal being 2.5 dB lower than for the two-carrier PM signal with the same power per carrier"), wherein n is an odd integer greater than two (page 1384, left-hand column, line 22, "PIM3").


Consider claim 51, KOZLOV DMITRY discloses a non-transitory computer readable medium comprising program instructions stored thereon for performing a method, comprising, in a live network comprising live traffic: performing testing by using free or unused data slots or packets (page 1383, the apparatus in figure 1 for modeling/testing the receiving (active network/traffic) signal at its current network and its data slot/packets) by: measuring plural transmit signals and corresponding receive signals (page 1384, left-hand column, lines 16-21, "test involves scalar measurements of the power levels of PIM products ... generated due to mixing of two transmitted carriers"); determining, using a model describing a relation between each of the plural transmit signals and a respective passive intermodulation signal, a standardized passive intermodulation signal as one or more nth order intermodulation products for a standardized transmit signal comprising two tones each of a power (page 1383, left-hand column, lines 30-31, "standard two-tone CW PIM test"); identifying in the model one or more nth order cross-intermodulation products resulting from three or more transmit signals having different respective carrier frequencies (page 1390, left-hand column, line 27 to right-hand column, line 14, "PIM generated by a three-carrier PM signal with carrier frequencies fl = 932.5 MHz, f2 = 945 MHz and f3 = 957.5 MHz ... produce more combinatorial frequencies and the 
However, KOZLOV DMITRY discloses the two tones each of a power but does not specifically the two tones each of a power of substantially 20 Watts. it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the two tones each of a power of substantially 20 Watts, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Consider claim 52, KOZLOV DMITRY discloses an apparatus, comprising: at least one processor; and at least one memory including computer program code which, when executed by the at least one processor, causes the apparatus to: in a live network, perform testing in live traffic by selecting the otherwise unused data slots or packets to contain test data (page 1383, the apparatus in figure 1 for modeling/testing the receiving (active network/traffic); measure plural transmit signals and corresponding receive signals (page 1384, left-hand column, lines 16-21, "test involves scalar measurements of the power levels of PIM products ... generated due to mixing of two transmitted carriers"); determine, using a model describing a relation between each of the plural transmit signals and a respective passive intermodulation signal, a standardized passive intermodulation signal as one or more nth order intermodulation products for a standardized transmit signal comprising two tones each of a power (page 1383, left-hand 
However, KOZLOV DMITRY discloses the two tones each of a power but does not specifically the two tones each of a power of substantially 20 Watts. it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the two tones each of a power of substantially 20 Watts, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 33, 34, 45 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Junpeng Chen/

Primary Examiner, Art Unit 2645